Citation Nr: 1300373	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a low back disability, to include as secondary to a left knee disability. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied service connection for a left knee disability, a low back disability, and bilateral hearing loss.  In April 2009, the Veteran filed a notice of disagreement (NOD); in December 2009 a statement of the case (SOC) was issued; and in January 2009, the Veteran filed a substantive appeal (VA Form 9) as to the left knee and back issues only. 

The claim was previously before the Board in June 2011, at which time it was remanded for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for left knee and low back disabilities.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(2012).  

As an initial matter, the Board finds that a remand is necessary to obtain current, relevant private treatment records.  Following the issuance of a supplemental statement of the case in September 2012, the Veteran submitted a letter to the AMC in October 2012, in which he stated that he was currently receiving private treatment from Northeast Spine and Sports Center for his claimed back condition. The Veteran also reported that several physicians at the aforementioned private clinic and told that him the "discs" in his lower back were separated and "out of alignment."  

Again, in this case, the Veteran's primary contention is that his left knee condition causes limping, which in turn, results in low back problems and/or misalignment (diagnosed by a June 2009 VA examination as lumbar degenerative disc disease and spondylosis).  

Because any record of treatment for the disability currently on appeal may be relevant to the Veteran's claim for service connection, and particularly as it may relate to a service connection on a secondary basis, the RO/AMC shall endeavor to obtain the identified private medical records from Northeast Spine and Sports Center.  Indeed, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Next, the Board notes that the appeal was previously remanded in June 2011 in order to: (1) obtain and associate with the claims file private treatment records relating to the left knee and back; and thereafter (2) forward the claims file to the VA examiner who conducted the June 2009 VA medical examination, to determine the nature and etiology of his claimed low back and knee disabilities.  

The private treatment records, which pertain to both the left knee and low back, were properly obtained and associated with the claims file as directed by the Remand in April and May 2012. See Treatment Records from Manchester Chiropractic; Delray Modern Chiropractic Center; and A. Santoro.  However, the requested VA addendum opinion was obtained in July 2011 - nearly 9 months before the private treatment records were associated with the claims file.  Again, the Board's June 2011 remand clearly indicated that the claims file was to be forwarded to the VA examiner and reviewed only after the available records were associated with the claims file. See June 2011 Board Remand, p. 6.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  As such, upon remand, a new VA addendum opinion based upon a comprehensive review of the complete claims file (to include all relevant private treatment records and service records obtained as a result of this remand) must be obtained.  

Lastly, it appears that there may be outstanding service treatment records (superficially, hospitalization/hospital reports pertaining to the left knee) that the RO must attempt to obtain.  

In this case, the Veteran maintains that he injured his left knee prior to service, and then sustained a severe re-injury of the left knee in-service in April 1962 (note: the June 2011 Remand and July 2012 examination report erroneously refer to this incident as occurring in April 1963).  In connection with his claim for a left knee disability, the Veteran has submitted statements indicating that he was treated (or hospitalized) for a left patella injury in Frankfurt, Germany, in April 1962, and placed in a full leg cast with crutches for a period of several months.  He has submitted photographs of himself, purportedly taken during service, in which he is, in fact, wearing a full left leg cast and crutches.  

Service treatment records confirm that, in February 1962, the Veteran reported sustaining a prior left knee injury when running track two or three years prior; he complained of current pain in the patellar and inner region of the knee joint.  No diagnosis was provided.  

In March 1962, the Veteran was treated for a right (not left) patella injury.  On April 2, 1962, he was seen in the orthopedic clinic for left patellar tenderness and possible patellar fracture.  An April 19, 1962, service treatment record shows that the Veteran had been using crutches for three weeks along with an ACE bandage; the knee was still tender and the Veteran was referred for an orthopedic consult.  An April 23, 1962, treatment note reflects that the Veteran sustained an injury to the left patella three years prior and fell again several weeks ago on the left knee.  On May 4, 1962, an orthopedic clinical record indicates that the Veteran's "cast" was off.  A contemporaneous x-ray of the left knee was within normal.  The Veteran was then placed on a temporary, one-month physical profile due to injury of the left knee.  The separation examination did not note any complaints, treatment, or diagnoses relating to the left knee; however, the Veteran did indicate that he fractured his knee cap in high school on the separation Report of Medical History. 

Based on the medical history outlined above, as well as the Veteran's statements regarding the severity of the left knee injury in-service, it appears that additional service treatment/hospitalization records may exist.  In this regard, in a letter received by the Board in October 2012, the Veteran requested a copy of his "hospital report" associated with his left knee injury in-service.  The Veteran went on to state that he was unable to recall whether the doctors in-service told him his patella was "shattered or busted," but that it had to be quite severe for the "hospital to put me in a full leg cast for a month and a half and then on crutches for another month or more."  The current service treatment records do not contain any hospitalization reports; nor do they refer to the Veteran being placed in a full-leg cast, although it is clear from the photographs submitted by the Veteran, as well as other STR's referring to removal of the cast, that the Veteran's knee injury in 1962 was severe enough to require such treatment.  In sum, the complete hospital clinical records do not appear to be in the claims file and efforts should be made to obtain them prior to consideration of the Veteran's claims. 


Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and request that he forward any private treatment records from the Northeast Spine & Sports Center in Jackson, New Jersey, or provide the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142) so that such records may be obtained by the RO.  All records obtained must be associated with the claims file.  If a negative response is received from the Veteran, such should be associated with the claims file. 

2. An appropriate official should request all records regarding the Veteran's treatment at the USAGH Frankfurt, Germany (97th General Hospital), APO 09757, February 1962 to June 1962.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file. 

3. Only after the above development has taken place, forward the entire claims file the VA examiner who conducted and prepared the July 2011 VA examination report (or to a VA examiner of appropriate expertise, if that VA examiner is no longer available), and request that he or she prepare an addendum to the medical report concerning the above-referenced claims for VA compensation benefits.  The claims folder, including a copy of the Remand, should be made available to and reviewed by the examiner.  Based on a review of the records contained in the claims folder and the examination results, the examiner is asked to address the following questions: 

Left knee condition: 

a. Did the Veteran sustain an injury to the left knee prior to entering service? If so, describe the nature of that injury, and state (if possible) the approximate date of onset of such injury. 

b. If an injury to the Veteran's left knee preexisted his period of active duty service, was there a worsening of that preexisting injury during the Veteran's period of active duty service from September 1961 to September 1963?  
In making this assessment, the examiner is asked to specify whether the Veteran experienced temporary or intermittent symptoms of a preexisting left injury during service; or, whether there was a worsening of the underlying pathology of the pre-service left knee injury due to a superimposed left knee injury in service; or, whether any worsening of the underlying pathology of the pre-service left knee injury is due to the natural progress of that condition? 

In making these determinations, the examiner should specifically address the nature and severity of the claimed left knee injury in-service which necessitated a full left leg cast and crutches.  

c. Did any currently diagnosed left knee condition, to include left patellofemoral syndrome and left knee degenerative joint disease, originate during service; or, was such condition otherwise caused by any incident that occurred during service, to include the 1962 left knee injury requiring a left leg cast and crutches?

Low back condition: 

a. Did any currently diagnosed low back condition, to include lumbar degenerative disc disease and lumbar spondylolysis, originate during service; or, was such condition caused by an incident that occurred during service, namely a 1962 left knee injury?

b. Is any currently diagnosed left knee condition, to include patellofemoral syndrome and left knee degenerative joint disease, the cause of any currently diagnosed low back condition, to include lumbar degenerative disc disease and lumbar spondylolysis? 

c. Did any currently diagnosed left knee condition, to include patellofemoral syndrome and left knee degenerative joint disease, cause a worsening of (i.e., aggravation of) any currently diagnosed low back condition, to include lumbar degenerative disc disease and lumbar spondylolysis, beyond the natural progress of that condition?  

It is essential that the examiner address each of the questions, as stated above, as posed. It is also essential that the rationale for each opinion be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles relied upon in the study of this case. 

4.After the development requested above has been completed to the extent possible, readjudicate the issues of entitlement to service connection for a left knee condition and a low back condition, in light of all pertinent facts and legal authority. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


